El Juez Asociado Sbñoe De Jesús
emitió la opinión del tribunal.
La Asamblea Legislativa de Puerto Eico concedió a la Caribbean Atlantic Air Lines, Inc., por un término de quince años, una exención del pago de contribuciones y arbitrios(1) Durante algún tiempo después de concedida la exención, la compañía de transporte aéreo compró a la West India Oil Company la gasolina que su negocio requería, devolviendo el Tesorero a la vendedora el impuesto que ésta había pa-gado al introducir en Puerto Rico la gasolina vendida a la compañía de transporte aéreo. En 1942 el Tesorero publicó el Reglamento núm. 44 (Revisado), por el cual estableció el procedimiento para que el vendedor pudiese obtener el re-embolso del impuesto correspondiente a la gasolina que hu-biere vendido a la compañía exenta de su pago.
En el período comprendido entre mayo y diciembre de 1943 la West India Oil Company vendió a la compañía de *78transporte aéreo 77,500 galones de gasolina y, al presentar al Tesorero el informe requerido por el Reglamento núm. 44 para obtener el reembolso del arbitrio, el Tesorero dilató por algún tiempo el asunto y luego notificó a la vendedora que no podía devolver el impuesto a base de la ley que le concedía la exención. Manifestó, sin embargo, que estaba dispuesto a devolverlo bajo la Ley núm. 1 de 22 de junio de 1942 (Hegunda Sesión Extraordinaria, pág. 3), que eximía de impuesto a la gasolina introducida en Puerto Rico y consu-mida en el exterior. A. ese fin era preciso que el vendedor acreditase la cantidad de gasolina consumida en Puerto Rico y la consumida fuera de la Isla. Así lo hizo la vendedora, protestando que la presentación de ese informe no debía en-tenderse como una renuncia a la exención concedida a la compañía de transporte aéreo, a virtud de la cual reclamaba la devolución del arbitrio sobre la totalidad de la gasolina consumida por ella tanto dentro como fuera de la Tsla.(2)
Del informe presentado al Tesorero resultó que de los 77,500 galones vendidos a la compañía de transporte aéreo, 72,601 habían sido consumidos fuera del país, y los restante.' 4,899 galones en los talleres de la compañía en esta Isla. El Tesorero devolvió el impuesto sobre la gasolina consu-mida fuera de Puerto Rico, pero rehusó reembolsar la can-tidad de $489.90, importe del arbitrio sobre la gasolina con-sumida en Puerto Rico. Basó su decisión en que la contri-bución sobre esa gasolina recaía sobre la West India Oil Company por el solo hecho de haberla introducido ella en Puerto Rico, y argüyó que si bien dicha contribución recaía económicamente sobre la consumidora, como ésta no había importado la gasolina directamente, no tenía derecho a re-*79embolso alguno, pues la West India Oil Company, antes de venderla a la consumidora, ya había satisfecho la contribu-ción que legalmente le incumbía pagar al introducir la ga-solina en .Puerto Rico.
Apeló la West India Oil Company para ante el Tribunal de Contribuciones,(3) y éste, por la autoridad del caso de Alabama v. King & Boozer, 314 U. S. 1, 86 L. Ed. 3 (1941), in-vocado por el Tesorero, sostuvo su decisión.
El caso de Alabama no es de aplicación al que nos ocupa. En uno y otro se trata de dos inmunidades de distinto origen y do diferente alcance. En el caso de Alabama se trata de la inmunidad recíproca que a virtud de un principio constitucional(4) gozan el Gobierno Federal y el de los Estados del pago de contribuciones impuestas por el otro. En el presente caso la inmunidad envuelta surge de una ley especial de la Asamblea Legislativa ele cuyos términos aparece el motivo y alcance de la exención.
Examinemos los hechos y la doctrina del caso de Alabama. Un estatuto del Estado de Alabama imponía una contribución de dos por ciento sobre el precio bruto de ma-teriales vendidos a los contratistas. Prescribía el estatuto que aunque la contribución se imponía al vendedor, a quien se le denominaba “el contribuyente,’’ éste tenía la obliga-ción de sumar el impuesto al precio de venta y cobrarlo todo del comprador. Una sección del estatuto excluía de la con-tribución las ventas sobre las' cuales el Estado no pudiese imponerla por virtud de la Constitución o leyes de los Es-*80fados Unidos. King & Boozer vendió materiales de cons-trucción a una persona que tenía con el Gobierno Federal \m contrato a base de “costo más una compensación fija.” La venta fuó hecha a nombre del contratista y éste en nin-gún momento actuó ni estuvo autorizado para actual1 a nom-bre del Gobierno de los Estados Unidos. Los materiales comprados habían de usarse en la construcción de un cam-pamento militar y el Gobierno se obligó con el contratista a reembolsarle el precio de los materiales, incluyendo cual-quier contribución sobre ellos tan pronto fuesen puestos en el sitio donde se iba a construir el campamento. King & Boozer cobró del contratista el precio de los materiales, pero dejó de cobrar la contribución por entender que como los materiales eran para el uso del Gobierno Federal, estaban exentos de la contribución. En el pleito instado por King & Boozer para evitar el cobro de la contribución por los funcionarios del Estado, la Corte Suprema nacional resol-vió : -que el estatuto de Alabama imponía al contratista la obligación de pagar el arbitrio; que como la compra se ha-bía hecho a nombre del contratista, a quien ninguna exen-ción le había concedido el Congreso, la carga legal de la contribución recaía sobre el contratista, y que aunque la carga económica de la contribución recaía sobre el Gobierno Federal, puesto que en última instancia reembolsaría al con-tratista el costo de los materiales y el impuesto, esa circuns-tancia no eximía del pago de la contribución, pues en tanto en cuanto el impuesto forma parte del costo de los 'materia-les que habrían de usarse en la obra del Gobierno, ello es tan sólo un incidente normal de la existencia dentro de un mismo territorio de dos soberanías independientes, cada una con poder para imponer contribuciones.
Donde mejor puede apreciarse el principio aplicado en ol caso de Alabama es en el de Trinityfarm Co. v. Grosjean, 291 U. S. 466 (1934). Allí se trataba de una contribución impuesta por el Estado de Luisiana sobre la gasolina intro-*81ducida y consumida en el Estado. Un contratista que rea-lizaba obras para el Gobierno Federal introdujo en el Es-tado una gran cantidad de gasolina que necesitaba para ope-rar la maquinaria que usaba en la construcción de la obra. La gasolina fue comprada a nombre del contratista. La cuestión a determinar era si por el hecho de que la gasolina habría de consumirse en una obra del Gobierno Federal, es-taba exenta de la contribución toda vez que en definitiva el Gobierno Federal reembolsaría al contratista tanto el costo de la gasolina como el impuesto sobre ella. Manifestó la Corte Suprema de los Estados Unidos que el contratista admitía que la maquinaria, los tanques de depósito, las he-rramientas y otras propiedades suyas que se usaban en la ejecución de la obra estaban sujetos a contribución por el Estado de Luisiana; que todos dichos implementos estaban tan íntimamente relacionados con la obra como lo estaba la gasolina sobre la cual se imponía el arbitrio; que no hay medio de distinguir entre la planta así empleada y la gaso-lina usada para producir fuerza motriz; y que si el pago de la contribución impuesta por el Estado sobre la propie-dad del apelante en algo afectara al Gobierno Federal, ello a lo sumo da lugar a una carga que es indirecta y remota y no una que es necesaria, inmediata o directa. La reclama-ción del contratista fue desestimada por carecer de mé-ritos. (5)
Como antes hemos insinuado, surgiendo la exención del caso que nos ocupa de una ley de la Asamblea Legislativa de Puerto Pico, es a la luz de los términos de esa Ley que debemos buscar la intención legislativa para determinar el alcance de la exención. La intención surge diáfana de la *82sección 1 de la Ley núm. 17 de 11 de abril de 1939 (pág. 327)7(6) Conforme se desprendede sns términos, el propósito legislativo fné proteger a la compañía de transporte aéreo prestándole cooperación a fin de asegurar el éxito de sn em-presa, para qne de ese modo pudiese continuar dando ser-vicio de transporte aéreo en esta Isla. No impuso como con-dición de la exención que la gasolina, para quedar libre del impuesto, tuviese que ser introducida directamente por ella. No cabe duda de que no pudo ser ésa su intención porque de imponer esa condición, estaría destruyendo con una mano lo que hacía con la otra, ya que el obligar a la compañía a importar directamente la gasolina, era exponerla al fracaso de su negocio, pues esto hubiera requerido la inversión de fuertes sumas de dinero para la construcción de tanques donde guardar la gasolina. Dado el volumen de su negocio, tal inversión no hubiera sido práctica para la compañía, como tampoco lo hubiera sido importar las grandes canti-dades de gasolina que hubiera tenido que comprar para jus-tificar el flete de barcos tanques para traer el producto a. Puerto Rico. De aplicarse el principio establecido en el caso de Alabama v. King & Boozer, supra, tendríamos que ir contra la intención del legislador, la cual es precisamente evitar que la carga económica de la contribución recaiga so-bre la compañía de transporte aéreo que se ha propuesto proteger.
*83La contención del Tesorero, basada principalmente en la decisión del caso de Alabama v. King & Boozer, supra, al efecto de que él carecía de facultades para promulgar el re-glamento a que hemos hecho referencia, no tiene méritos-. En el caso de Pyramid Products, Inc. v. Buscaglia, Tes., 64 D.P.R. 828, sostuvimos la validez de un reglamento — sustan-cialmente igual al núm. 44 revisado — aprobado por el Teso-rero bajo la autoridad de la sección 39 de la.Ley de Rentas Internas de Puerto Rico (Ley núm. 85 de 20 de agosto de 1925 (pág. 585), según fué enmendada por la Ley núm. 83 de 6 de mayo de 1931 (pág. 505) y de la Ley aprobada el 12 de febrero de 1904 (pág. 167), por el cual se estableció el procedimiento para la devolución de arbitrios pagados al introducir la gasolina en Puerto Rico que luego era expor-tada para Santo Domingo sin ser objeto de transacción al-guna en esta Isla.

Procede por lo expuesto anular la decisión recurrida dictada por el Tribunal de Contribuciones, y devolver el caso para que dicte otra decisión declarando con lugar la querella.


Ley núm. 17 de 11 de abril de 1939((1) pág. 327).


La Ley núm. 1 de 22 de junio de 1942 ( (2) pág. 3) eximió del impuesto, a partir del 15 de junio de 1942, a todos los productos de petróleo distribuidos desde Puerto Rico para uso fuera de la Isla durante el presente estado de guerra y hasta noventa días después de cesar las hostilidades por parte de los Estados Unidos. Pero la exención concedida a la Caribbean Atlantic Air Lines, lne., por la Ley núm. 17 de 1939 comprendía toda la gasolina consumida por ella tanto dentro como fuera del país por un período de quince años.


La West India Oil Company radicó la querella para beneficio de la Caribbean Atlantic Air Lines, Ine., la cual se obligó a pagar a aquélla los $489.90 en caso de que el Tesorero no le reembolsara el arbitrio.


 El principio no lia sido expresamente consignado en la Constitución, pero necesariamente surge de los dos gobiernos, el Federal y el Estatal, que imperan dentro del mismo territorio. McCulloch v. Maryland, 4 Wheat. 316, 400, 436 (U. S. 1819); The Collector v. Day, 11 Wall. 113 (U. S. 1870). Este último fué revocado por el caso de Graves v. N. 7. ex rel. O’Keefe, 306 U.S. 466 (1939), en tanto en cuanto reconocía una implícita inmunidad constitucional contra el pago de contribución sobre ingresos sobre los salarios de los funcionarios o empleados del Gobierno Nacional o de los Estados Unidos o sus instrumentalidades.


 Refiriéndose al cambio que se lia operado en la doctrina de inmunidad recíproca del pago de contribuciones, se ha dicho: . . en vez de una doctrina de inmunidad recíproca del pago de contribuciones, se ha establecido una doctrina de contribución recíproca de las instrumentalidades de cada gobierno por parte de los Estados y del Gobierno Federal, ...” Hugh Evander Willis. Tendencies in American Constitucional Law, 4 IT. of Toronto L. J. 338, 348. Véase también Graves v. N. Y. ex rel. O’Keefe, 306 U. S. 466 (1939).


La sección 1 de la Ley núm. 17 prescribe:
“El desenvolvimiento de los negocios y el progreso de los pueblos, requieren las vías de comunicaciones más rápidas. Los gobiernos de todos los países prestan su cooperación más decidida al desarrollo de la aviación, y uno de los medios para el progreso de la aviación consiste en la costumbre del público a viajar por la vía aérea. Establecer esta clase de negocios en esta Isla, es correr una aventura y arriesgarse a perder dinero. Por la Ley número 196, aprobada por esta Asam-blea Legislativa en mayo 15 de 1938, se eximió de pagar contribuciones a la Corporación Aerovías Nacionales, Puerto Rico, Ine., y dicha corporación y la Powelson Air Line, hoy Caribbean Atlantic Air Lines, Ine., han venido transpor-tando pasajeros, la primera desde San Juan, Ponce y Mayagüez, y vice versa, y la segunda desde Ponce a San Juan, y vice versa, sin que estas líneas puedan ir a otros pueblos por falta.de sitios apropiados para aterrizar.”